Citation Nr: 0829640	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  04-20 475A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for diabetes mellitus, 
type II, to include as secondary to hepatitis C and as due to 
exposure to herbicides.

3.  Entitlement to service connection for diabetic 
retinopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, that denied the issues on appeal.  

The RO in Newark, New Jersey, RO, currently has jurisdiction 
over the veteran's VA claims folder.

For good cause shown, this appeal has been advanced on the 
Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) and 
38 C.F.R. § 20.900(c).

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in June 2007.  A transcript of 
this hearing has been associated with the veteran's VA claims 
folder.

In August 2007, the Board remanded this case for additional 
development to include a VA medical examination regarding the 
hepatitis C claim.  The case has now been returned to the 
Board for further appellate consideration.  As a preliminary 
matter, the Board finds that the remand directives have been 
substantially completed, and, thus, a new remand is not 
required to comply with the holding of Stegall v. West, 11 
Vet. App. 268 (1998).




FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The preponderance of the competent medical and other 
evidence of record is against a finding that the veteran's 
hepatitis C was incurred in or aggravated by active service.

3.  The preponderance of the evidence is against a finding 
that the veteran was exposed to herbicides while on active 
duty.

4.  The preponderance of the competent medical and other 
evidence of record is against a finding that the veteran's 
diabetes mellitus, type II, and diabetic retinopathy were 
incurred in or aggravated by active service or are related to 
hepatitis C.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2007).

2.  Diabetes mellitus, type II, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.310 (2007).

3.  Diabetic retinopathy was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).  In this case, the veteran was sent 
pre-adjudication notice by letters dated in July 2002.  He 
was also sent additional notification by letters dated in 
March 2006, April 2006, October 2006, August 2007 and January 
2008.  Taken together, these letters informed the veteran of 
what was necessary to substantiate his claims, what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or to submit any evidence in his possession 
that was relevant to the case.  In pertinent part, the July 
2002 and August 2007 letters included a list of the risk 
factors associated with hepatitis C, and requested the 
veteran indicate all that applied in his case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holding in Quartuccio, supra.  Moreover, the March 
2006, April 2006 and August 2007 letters included the 
information regarding disability rating(s) and effective 
date(s) outlined by the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).) 

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  In view of the foregoing, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate his claims and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist has also been satisfied in 
this case.  All relevant medical records are in the claims 
file and were reviewed by both the RO and the Board in 
connection with the veteran's claims.  Nothing in the record 
indicates the veteran has identified the existence of any 
relevant evidence that has not been obtained or requested.  
He has had the opportunity to present evidence and argument 
in support of his claims, to include at the June 2007 Board 
hearing.  Moreover, he was accorded VA medical examinations 
in July 2002, August 2003 and February 2008.  Consequently, 
the Board concludes that VA has fulfilled the duty to assist 
the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case. Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence. 38 
C.F.R. § 3.159(a)(1).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Initially, the Board observes that nothing in the veteran's 
service treatment records reflect he was diagnosed with 
hepatitis C, diabetes, and/or diabetic retinopathy while on 
active duty.  Moreover, a thorough review of the evidence of 
record reflects they were all diagnosed years after his 
separation from active duty.  For example, the first 
diagnosis of hepatitis C appears to be records dated in 
December 1995, approximately 28 years after his separation 
from service.  Similarly, medical records indicate he was 
first diagnosed with diabetes in 1999, approximately 32 years 
after his separation from service.

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

With respect to the hepatitis C, the record indicates the 
following risk factors: high risk sexual activity including 
accidental exposure to blood by menstruating prostitutes in 
Korea; other direct percutaneous exposure to blood such as by 
tattooing (shown by service records); shared toothbrushes, 
razors, nail clippers, etc; private medical records showing a 
history of intravenous drug abuse with sharing of needles in 
unspecified time periods; and intranasal cocaine use.  
However, at the July 2007 Board hearing, the veteran denied 
exposure to any risk factor prior to service or after service 
and did not directly address intravenous drug abuse, while he 
acknowledged that he was well aware of the risk factors for 
hepatitis C.  He also acknowledged that he also had a history 
of hepatitis B and that he "couldn't say exactly what it was 
from."  (Transcript at pages 3-4.)  Nevertheless, the 
veteran's testimony that there were no risk factors prior to 
and subsequent to service is refuted by other evidence of 
record, including statements in various private medical 
records over the years.

The August 2003 VA examiner stated, in essence, that he did 
not know exactly when the veteran suffered hepatitis C.  A 
November 2003 opinion by a different VA physician, based on 
review of the claims folder, concluded that the veteran was 
at risk to develop hepatitis C before, during, and after 
service.  Therefore, it was not possible for the examiner to 
say if the infection was contracted during military service.  
Unfortunately, no rationale was provided for the conclusion 
that the veteran was at risk for hepatitis C before, during, 
and after service.

In June 2007, the veteran's private physician Dr. Z. opined 
that because hepatitis C usually takes two to three decades 
to develop into cirrhosis, and as the veteran had used 
community razors and had other "close contact" in service, 
and did not have significant post-military history to suggest 
contraction of infection, it was at least as likely as not 
that hepatitis C was contracted in service.  However, as the 
veteran served from November 1965 to October 1967, and the 
two- to three-decade period prior to diagnosis in December 
1995 would cover the period from December 1965 through 
December 1975, Dr. Z.'s statement means that while infection 
with hepatitis C was possible as early as the military 
service, it was also possible many years after.  Further, Dr. 
Z. was apparently unaware of the documented history of 
intravenous drug abuse.  As such, his rationale for finding 
no risk factors beside close contact and shared razors in 
service, and therefore that it is as likely as not that 
hepatitis C began in service, cannot, alone, be relied upon.

In view of these deficiencies in the medical evidence, the 
Board remanded the case in August 2007 for a new VA medical 
examination to address the etiology of his hepatitis C.  Such 
an examination was conducted in February 2008, and included a 
review of the veteran's VA claims folder.  The examiner also 
summarized the veteran's hepatitis C risk factors both during 
and after military service.  Further, the examiner stated 
that Dr. Z's opinion was factually incorrect; and that the 
purported sharing of razors and personal effects in the 
military was not even a proven way of acquiring hepatitis C 
in the medical literature.  Finally, the examiner concluded 
that the veteran's diagnosis of hepatitis C was not related 
to the veteran's period of military service from 1965 until 
1967.

As the February 2008 VA examiner's opinion was based upon 
both an evaluation of the veteran and review of his claims 
folder, which would include the prior opinions in this case, 
the Board concludes that his opinion is entitled to the most 
weight regarding the etiology of the veteran's hepatitis C.  
Although the veteran has criticized the findings of this VA 
examiner, he has submitted no competent medical evidence 
which refutes the findings of that examiner.  Therefore, the 
preponderance of the competent medical and other evidence of 
record is against a finding that the veteran's hepatitis C 
was incurred in or aggravated by active service.

Turning to the claims of service connection for diabetes and 
diabetic retinopathy, the Board notes the veteran has 
contended that they were secondary to the hepatitis C.  
Service connection may be granted for disability which is 
proximately due to, the result of or aggravated by a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  However, 
for the reasons stated above, the Board has determined 
service connection is not warranted for hepatitis C.  
Therefore, secondary service connection must be denied as the 
law does not permit the grant of service connection for a 
disability that is secondary to a nonservice-connected 
disability.

The veteran has also contended that his diabetes and diabetic 
retinopathy developed as a result of in-service herbicide 
exposure.

The law provides that if a veteran was exposed to a herbicide 
agent during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied:  chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  For 
purposes of this section, the term "acute and subacute 
peripheral neuropathy" means transient peripheral neuropathy 
that appears within weeks or months of exposure to a 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. 
§ 3.309(e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in a herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered a herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

On December 27, 2001, the President signed into law HR 1291, 
the Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001).  Among other 
things, this law removed the 30-year limitation on 
presumptive service connection for respiratory cancers due to 
herbicides exposure, and added diabetes mellitus Type 2 to 
the list of presumptive diseases as due to herbicides 
exposure (codifying regulation which had been in effect since 
July 2001).

The Board notes that the governing law provides that a 
"veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f).  However, the 
record does not reflect, nor does the veteran contend, that 
he had active service in the Republic of Vietnam. As such, he 
is not entitled to the benefit of this statutory provision.  
Rather, he contends he had such exposure while on active duty 
in Korea, where his personnel records indicate he served from 
September 1966 to October 1967.

In reference to exposure to herbicides outside of Vietnam, VA 
has information regarding the use of Agent Orange in Korea 
along the demilitarized zone (DMZ). The Department of Defense 
has identified specific units which were assigned or rotated 
to areas near the DMZ where herbicides were used between 
April 1968 and July 1969.  See e.g., VHA Directive 2000-027 
(September 5, 2000); VA Adjudication Procedure Manual, M21-1 
MR, Part VI, Chapter 2, Section B.  As this period is 
subsequent to the veteran's service in Korea, it is against a 
finding that he was exposed to herbicides during this period.  
Nothing in his service records, or other evidence on file, 
supports the conclusion that he was exposed to herbicides 
while on active duty.  Therefore, the Board finds the 
preponderance of the evidence is against a finding that the 
veteran was exposed to herbicides while on active duty.  
Accordingly, he is not entitled to the benefit of the 
presumptive provisions of 38 C.F.R. § 3.309(e).  

The veteran has not identified, nor does the record indicate, 
any other incident of active service which could be the cause 
of his diabetes mellitus, type II, and/or his diabetic 
retinopathy.  His service treatment records are negative for 
pertinent symptomatology.  Moreover, the Board concludes that 
no development on this matter is warranted in this case.  In 
the absence of evidence of in-service incurrence or 
aggravation of these disabilities, referral of this case for 
an opinion as to etiology would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
nexus opinion would not be supported by what actually 
occurred in service.  Simply put, there is no relevant 
complaint or clinical finding for a clinician to link the 
veteran's diabetes and/or diabetic retinopathy to the 
veteran's military service.  The Court has held on a number 
of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (a 
medical opinion that is based on the veteran's recitation of 
medical history, and unsupported by clinical findings, is not 
probative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (A 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty); Black v. Brown, 5 Vet. 
App. 177, 180 (1995) (A medical opinion is inadequate when 
unsupported by clinical evidence).  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the current 
appellate claims.  As the preponderance of the evidence is 
against these claims, the benefit of the doubt doctrine is 
not for application in the instant case.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Consequently, the 
benefits sought on appeal must be denied.




ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for diabetes mellitus, type 
II, to include as secondary to hepatitis C and as due to 
exposure to herbicides, is denied.

Entitlement to service connection for diabetic retinopathy is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


